917 F.2d 1302Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald Lee MORRISON, Plaintiff-Appellant,v.Clayton OXENDINE, Debbie Rising, Charlotte Williams,Defendants-Appellees.Ronald Lee MORRISON, Plaintiff-Appellant,v.Clayton OXENDINE, Henry Ward Oxendine, Debbie Rising,Charlotte Williams, Defendants-Appellees.
Nos. 90-6802, 90-6803.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 26, 1990.Decided Nov. 8, 1990.Rehearing and Rehearing In Banc Denied June 1, 1990.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-90-4-CRT, CA-90-5-CRT)
Ronald Lee Morrison, appellant pro se.
E.D.N.C.
AFFIRMED.
Before PHILLIPS, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
Ronald Lee Morrison appeals from the district court's orders denying relief under 42 U.S.C. Sec. 1983 and denying his motions for reconsideration under Fed.R.Civ.P. 59.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Morrison v. Oxendine, CA-90-4-CRT, CA-90-5-CRT (E.D.N.C. Feb. 12, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.